DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-10
The following claim(s) is/are amended: 1, 3, 5-6, 8, 10
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-10 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/28/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vanam (US Pub. 2013/0279606) in view of Klejsa (US Pub. 2015/0295590).
With respect to Claim 1, Vanam teaches an apparatus for decoding multiple descriptions for a media bitstream, comprising: a processor; and a memory coupled to the processor, the memory configured to store instructions which when executed by the processor become operational with the processor to: (Fig. 41B, paras. 173-174, 178; processor and memory such as RAM, ROM, hard disk.) 
decode, for a current sample and from the media bitstream, a multiple description number indicative of a total number of descriptions encoded for the current sample; (paras. 5-8; input video streams. Fig. 9, para. 81; MDC encoder produces two descriptions from a source video, which are sent over separate channels to a system with decoders. If both are received, they are combined for the highest quality video, but if only one of the two are received they can be output with distortion. Figs. 20-21, paras. 97, 102-109; when using a form of MDC that distributes frames to one description or another, the sequence number of a packet is used to map packets to a description. The system performs differently based upon whether only one or both descriptions are received. Thus the system can determine the total number of descriptions and whether they have been received. Examiner asserts that this anticipates the claim language, but to the extent it does not it would have been obvious to one of ordinary skill prior to the effective filing date to include the description numbers in the bitstream rather than just a sequence number mapping in order to allow a device to determine what representation the packet belongs to.) 
(paras. 85-88, 128-142, 292; when less than all the descriptions are received, the system interpolates the data it has received to fill in the missing data as best it can.)
by performing a lookup operation on the descriptions received by the decoder, wherein the lookup operation comprises obtaining an estimation of the current sample by using a lookup table based on at least one of the multiple description number and the descriptions received by the decoder; (A lookup table will be taught later. However, Vanam discloses Figs. 34-39, paras. 128-142; that by engaging in both temporal and spatial subsampling to create four descriptions, the loss of a description or even multiple descriptions can be mitigated. Different interpolations are done based upon which descriptions are missing. Therefore, the current sample is reconstructed by estimating it based upon the description number and which descriptions were received.)
and based on a determination that the total number of descriptions received by the decoder is the same as the multiple description number, reconstruct the current sample by summing the descriptions received by the decoder. (paras. 6, 97, 102-109; when all descriptions are received, the system multiplexes the descriptions to generate the highest quality video.)
But Vanam does not explicitly teach a lookup table.
Klejsa, however, does teach by using a lookup table selected based on at least one of the multiple description number or the descriptions received by the decoder. (Fig. 4, paras. 11, 58, 65-67, 107; when less than all descriptions are received the system reconstructs using different mappings based on which description was received, which is a lookup table based on descriptions received by the decoder.) 
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of Vanam with the lookup table so that the decoder could perform reconstruction tailored to the information that was received.  

With respect to Claim 3, modified Vanam teaches the apparatus of claim 1, and Vanam also teaches wherein the instructions to based on the determination that the total number of descriptions received by the decoder is less than the multiple description number, reconstruct the current sample by performing the lookup operation on the descriptions received by the decoder, wherein the lookup operation comprises obtaining an estimation of the current sample by using a lookup table based on at least one of the multiple description number or the descriptions received by the decoder comprise instructions to: select, based on the descriptions received by the decoder, the lookup table from multiple lookup tables, wherein the multiple lookup tables are predetermined based on the multiple description number and each possible combination of the descriptions received by the decoder. (Figs. 34-39, paras. 128-142; different interpolation based upon which description number is missing and the possible combinations of descriptions that were made)

With respect to Claim 5, modified Vanam teaches the apparatus of claim 1, and Vanam also teaches wherein the media bitstream comprises at least one of an audio bitstream or a video (paras. 5-8; input video streams. Fig. 9, para. 81; MDC encoder produces two descriptions from a source video)

With respect to Claim 6, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 8 and 10, they are substantially similar to Claims 3 and 5, respectively, and are rejected in the same manner, the same art and reasoning applying. 


Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanam (US Pub. 2013/0279606) in view of Klejsa (US Pub. 2015/0295590), and further in view of Chou (US Pub. 2011/0051804).
With respect to Claim 2, modified Vanam teaches the apparatus of claim 1, but does not explicitly teach right shifting.
Chou, however, does teach wherein at least one of the descriptions is determined by performing a shifting operation on the current sample, wherein the shifting operation comprises right shifting the current sample by one bit. (para. 19; right shift of a pixel to generate different descriptions to reduce noise.)
(Chou, para. 19) 

With respect to Claim 7, it is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vanam (US Pub. 2013/0279606) in view of Klejsa (US Pub. 2015/0295590) and further in view of Garbas (US Pub. 2014/0241418).
With respect to Claim 4, modified Vanam teaches the apparatus of claim 1, but does not explicitly teach estimation using an average of possible missing descriptions for the current sample.
Garbas also teaches wherein the estimation of the current sample is obtained from the lookup table by using an average of possible missing descriptions for the current sample. (para. 74; arithmetic mean is used as reconstruction value.) 
The same motivation to combine as the independent claim applies here.



Remarks
Applicant amends to include “using a lookup table selected based on at least one of the multiple description number…” and argues that the 103 should be withdrawn from all claims. Applicant first argues at Remarks, pg. 5 that the limitation “decoding, for a current sample and from the media bitstream, a multiple description number indicative of a total number of descriptions encoded for the current sample” is not taught because para. 106 of Vanam discloses that “This assumes that the receiver has prior knowledge about the number of descriptions and interleaving interval.” Applicant argues that because the receiver has prior knowledge about the number of descriptions that it does not meet the decoding limitation.
Examiner maintains the rejection for two reasons. First, Examiner fails to see how the argument is relevant to the claim language. What the claim requires is “decoding for a current sample and from the media bitstream a multiple description number indicative of a total number of descriptions encoded.” Taking the sequence number is a mechanism for decoding the multiple description number which is indicative of a total number of descriptions encoded. The claim does not limit the manner in which the system determines the description number and the total number other than it be decoded “for a current sample” and “from the media bitstream.” Applicant does not appear to dispute that the system determines which description number a given packet belongs to, and Applicant does not appear to dispute that the system determines the total number of descriptions as a result of decoding information received from packets. In other words, the fact that a key was previously sent is simply does not violate the claim terms.
para. 103 is performed) but regardless of when the key is received, it would have been obvious to simply bake the key mapping into the packet. In other words, rather than 1) receiving a key that allows for conversion of sequence numbers in a packet into which of multiple representations there are, 2) receiving the packet with the sequence number and 3) performing the conversion, it would have been obvious to simply convey the converted information in the packet itself. Applicant does not dispute that the information is present in the system and transmitted to the receiving device, Applicant only disputes the manner in which it was received (prior versus in a particular sample). But that is nothing more than a simple substitution of what order information is conveyed in.
Applicant argues at Remarks, pg. 6 that the references do not teach the amended “a lookup table selected based on…” Examiner cites Klejsa to teach.
All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/NICHOLAS P CELANI/Examiner, Art Unit 2449